Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 17/443,490	Art Unit: 1727         November 18, 2022

DETAILED ACTION

The Application filed on July 27, 2021 has been received.  Claims 1-8 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “monotonously” in claim 6 is a relative term which renders the claim indefinite. The term “monotonously” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “monotonously”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoga (US 2018/0123148 A1; as found in IDS dated 07/27/21).
As to Claims 1 and 3-4, Itoga discloses a fuel cell system, comprising: a fuel cell stack 20 having a hydrogen inlet/outlet holes Hin,Hout; hydrogen auxiliary machines 55,62,62b,64; hydrogen pipes 51,61,63 that connect the hydrogen inlet hole to the hydrogen auxiliary machines, wherein a hydrogen pipe comprises a liquid retention part 62a that is located below the hydrogen inlet hole and a connecting point between the hydrogen pipes 51,63 and the hydrogen auxiliary machines 55,62b,64 in a gravity direction (Abstract and Fig. 2). 
As to Claim 2, Itoga discloses wherein the hydrogen outlet hole Hout is located below the auxiliary machines 55,62b,64 (Fig. 2).
As to Claims 7-8, Itoga discloses wherein the liquid retention part 62a is a bent/depressed part that protrudes/depresses downwardly from the pipe (Fig. 2).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Itoga, does not specifically disclose, teach, or fairly suggest the claimed fuel cell system, comprising the claimed power converter arranged on top of the fuel cell stack, and wherein the hydrogen circulation pump is arranged so that at least a part of a projected area of the hydrogen circulation pump overlaps with the power converter when the hydrogen circulation pump is projected towards the power converter in a horizonal direction (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727